ECONOMICREVIEW & OUTLOOK NATIONAL ECONOMY-2009- •Deepest Recession in 70 Years •Signs of Stability and Improvement •Real Estate Remains Weak •Unemployment is High •Inflation Remains Low 3 HOUSEHOLD VALUE & MORTGAGE DEBTAS A PERCENTAGE OF GDP 4 Source: www.calculatedriskblog.com CHANGE IN RETAIL SALES Source: Census Bureau 5 REAL GDP GROWTH 6 Federal Reserve Bank of Kansas City - Omaha BranchRegional, Public and Community Affairs Division Source: Bureau of Economic Analysis and Blue Chip Economic Indicators Annualized percent change from previous quarter 7 CONSUMER PRICE INDEX Average Annual Inflation Expectations: Consumer Price Index Federal Reserve Bank of Kansas City - Omaha BranchRegional, Public and Community Affairs Division Source: Survey of Professional Forecasters CONCLUSIONS •More positive signs are appearing in the economy •But challenges exist (e.g., the US economydeleveraging, monetary and fiscal) •How will exiting the accommodative monetarypolicy (U.S. and abroad) impact the recovery? 8 Federal Reserve Bank of Kansas City - Omaha BranchRegional, Public and Community Affairs Division STATE ECONOMY •Late entering the Recession •Losses greatest in Manufacturing, Construction andTourism •Unemployment still high •Real Estate improved in last Quarter 9 Source: Federal Reserve Bank of Kansas City Source: U.S.
